DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 and 12/28/2020 has been entered.
 
Acknowledgements
This office action is in response to the communication filed 1/29/2021 and 12/28/2020.
Claims 1-8 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle et al. (US 2016/0237611 A1) in view of Kessler et al. (US 2010/0132748 A1) and Strothmann et al. (EP 1835063 B1) (machine translation attached).
Re claim 1, Doyle discloses a washing machine (abstract) comprising: 
a main body (ref. 12) including a main body frame (see fig. 1 ref. 12); 

a drum (ref. 18) rotatably installed in the tub; and 
a detergent dispenser (ref. 28) including:
a detergent dispenser housing (ref. 48); 
a detergent container (ref. 44) insertable into the detergent dispenser housing (see fig. 1), the detergent container including a first detergent accommodation part (fig. 1 left ref. 46; fig. 3 ref. 110) to accommodate a first detergent (¶ [0026], [0042] via ref. 50 or 72) to be supplied automatically (¶ [0026], [0042]) and a second detergent accommodation part (fig. 1 right ref. 46  [0026]; fig. 3 ref. 108) to accommodate a second detergent to be supplied manually,
wherein the first detergent accommodation part is configured to accommodate a liquid detergent (claim 1 liquid) and includes a detergent discharge part (fig. 1 ¶ [0028]-[0029] inherent in fluid communication of bulk dispensing cartridge to a treating chemistry meter have a discharge part provided with at least one hole; fig. 3 ref. 124 port) provided with a detergent discharge hole to discharge the liquid detergent, and
wherein the detergent dispenser further includes a valve unit (fig. 1 ref. 56 ¶ [0029] treating chemistry meter 56 may be a pump, a valve, a flow meter, or any other suitable metering device; fig. 3 ref. 74 pump is effectively a valve) disposed at the detergent discharge part to selectively discharge the liquid detergent through the detergent discharge hole and a valve drive device to operate the valve unit (inherent that a valve or pump necessarily has a device to operate said valve or said pump, e.g. a controller, a motor, a hydraulic line, etc.), and an automatic water supply guide (ref. 38 see figs. 1; refs. 38, 96 see figs. 2-3) configured to supply water under the detergent container to mix the water with the first detergent that is discharged from the detergent container through the valve unit (fig. 1 ¶ [0029] to the dispensing system 28 or a conduit that may be formed by the dispenser 48; figs. 2-3 ¶ [0046] to supply a treating 
Doyle does not disclose the detergent discharge part provided with detergent discharge holes (i.e. specifically the plurality) and wherein the detergent dispenser housing is installed within the main body frame by fixing a coupling part integrally extended from a rear surface of the detergent dispenser housing to a rear end of the main body frame through a fastening member.
However, Kessler discloses it is known in the automatic detergent dispensing art (abstract) to provide a first detergent accommodation part (ref. 3) including a detergent discharge part (ref. 15) provided with detergent discharge holes (see figs. 5-6 ref. 5 and unlabeled product outlet of container 3, i.e. top and bottom holes, ¶ [0128]) to discharge the liquid detergent, and a valve unit (ref. 12) disposed at the detergent discharge part to selectively discharge the liquid detergent through the detergent discharge holes (see figs. 5-6 ¶ [0128]-[0129]) and a valve drive device (ref. 10) to operate the valve unit.  
Regarding the coupling part, Strothmann discloses it is known in the washing machine art (¶ [0001]) to provide a detergent dispenser housing (ref. 4 see fig. 1) installed within the main body frame (ref. 1) by fixing a coupling part (ref. 13 see figs. 1-2 ¶ [0016]) extended from a rear surface of the detergent dispenser housing to a rear end (ref. 10) of the main body frame through a fastening member (ref. 21; ¶ [0018] retaining element 21 designed as a bayonet closure; alternative consider the portion of pre-cut rear wall 10 as the corresponding fastening member to the bayonet ¶ [0018]).
Regarding “integrally extended”, the use of a one piece construction would have been merely an obvious engineering choice to one of ordinary skill in the art, in order to reduce assembly complexity and increase structural integrity.  See MPEP 2144.04(V)(B) Making Integral.  (Alternatively, see also ¶ [0007] “factory pre-assembled connecting element” is formed as an integral unit from the factory).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the first accommodation part of Doyle to further include a detergent discharge part provide with a plurality of discharge holes and corresponding valve unit and valve drive device, as suggested by Kessler, in order to provide accurate dosages of detergent (Kessler ¶ [0003]); and to further include a coupling part from a rear surface of the detergent dispenser housing to a rear end of the main body frame, as suggested by Strothmann, in order to provide a simple, inexpensive (Strothmann ¶ [0009]) and secure coupling of the detergent dispenser to the main body frame.
Re claim 2, Doyle or Kessler further discloses wherein an amount of the first detergent discharged from the first accommodation part is adjustable by an electrically controlled operation of the valve unit (Doyle claim 3 electrically coupled, ¶ [0029]; Kessler ¶ [0134])
Re claim 3, Doyle further discloses wherein the detergent dispenser housing comprises at least one water supply port (ref. 102) disposed to supply the water to the second accommodation part through an opening while the detergent container is fully inserted into the detergent dispenser housing (see fig. 3).
Re claim 4, Doyle further discloses a control panel (ref. 218) arranged at an upper portion of a front surface of the main body, the control panel including a detergent selection button configured to select at least one of the first detergent and the second detergent to be supplied to the tub (¶ [0053]-[0054]).
Re claim 7, Doyle further discloses wherein the valve unit is disposed at the detergent discharge part at least partially between the detergent container and the detergent dispenser housing (see fig. 1 ref. 56 between ref. 44 and ref. 48).  It being obvious in the combination that at least a portion of the valve unit (ref. 12, e.g. ref. 20 and 19 as seen in fig. 5) of Kessler is thus below the detergent container and therefore between the detergent container and the detergent dispenser housing.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle in view of Kessler and Strothmann, as applied above, and further in view of Borroni et al. (EP 913514 A2) (cited by Applicant).
Re claim 5, Doyle/Kessler/Strothmann discloses as shown above but does not disclose wherein the detergent dispenser housing further comprises a coupling part extended from the detergent dispenser housing and configured to be coupled to the main body.  However, Borroni discloses it is known in the washing machine art (abstract) to provide a coupling part extended from the detergent dispenser housing and  configured to be coupled to the main body (at rear location of ref. 123 ¶ [0034], see fig. 2)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the detergent dispenser housing of Doyle/Kessler/Strothmann to further include a coupling part, as taught by Borroni, in order to support the housing for security.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle in view of Kessler and Strothmann, as applied above, and further in view of Lee et al. (US 6,036,056 A).
Re claim 6, Doyle/Kessler/Strothmann discloses as shown above and Kessler further disclose a detergent supply motor (ref. 16) to rotate a rotational-linear movement mechanism (refs. 17, 18) to discharge detergent, but does not disclose the valve drive device includes a cam having a fan-shaped cross section and rotatable to operate the valve unit, and a detergent supply motor to rotate the cam (Kessler having a gear connected to a beveled slide to impart vertical movement of the valve unit).
However, Lee discloses it is old and well-known in the automated fluid valve art (abstract) to provide a valve drive device (see figs. 4-5 refs. 81, 7) converting rotational movement to linear movement for dispensing (col. 2 lines 56-67, col. 3 lines 1-5), including a cam (ref. 7 OR ref. 72) having a 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the valve drive device of Doyle/Kesser/Strothmann to further include a cam having a fan-shaped cross section, as suggested by Lee, in order to provide a simple and high torque, low speed dispensing actuator (Lee col. 1 lines 39-42).  It being a simple substitution of one known rotation-linear motion device with another, for the same purpose (detergent dispensing by linear movement of a shaft) and reasonable expectations of success.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle in view of Kessler and Strothmann, as applied above, and further in view of Hapke et al. (US 6,434,977 B1).
Re claim 8, Doyle/Kessler/Strothmann discloses as shown above but does not disclose wherein the automatic water supply guide is configured to spray water onto a portion of the valve unit.  However, Hapke discloses it is very old and well-known in the washing machine automatic detergent dispenser art (abstract) to provide a water supply guide (ref. 102, see fig. 7) configured to spray water onto a portion of a valve unit (ref. 78a-b).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the water supply guide or position of the valve units of Doyle/Kessler/Strothmann to further have the water supply guide spray water onto a portion of a valve unit, as suggested by Hapke, in order to remove residue from valves and assist in the transport of viscous laundry aid into the washtub.

Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strothmann et al. (EP 1835063 B1).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP-0913514-A2  note screw holes 124 at rear-end of detergent dispenser to rear portion of main body frame housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711